Citation Nr: 1509335	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-46 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a bilateral knee disability.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and M.B.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982 and from May 1985 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and Columbia, South Carolina.  Jurisdiction of this case now resides with the VA RO in Atlanta, Georgia.

In December 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a copy of the transcript is of record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2000 rating decision last denied service connection for a left knee disability and hypertension, and an October 1991 rating decision last denied service connection for a back disability.

2.  Evidence pertaining to the Veteran's disabilities since the last final rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral knee disability and hypertension are etiologically related to her active duty service.


CONCLUSIONS OF LAW

1.  The October 1991 and May 2000 rating decisions that last denied service connection for a back disability, left knee disability and hypertension are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the last final rating decisions is new and material and the claims for service connection for a back disability, left knee disability and hypertension are reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  The criteria for service connection for a bilateral knee disability and hypertension are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a request to reopen her claims for entitlement to service connection for a back disability, a left knee disability and hypertension in May 2008.

At the time of the last final denials, evidence of record included VA and private medical treatment records and service treatment records.

Since the last final denials, evidence added includes the Veteran's statements, additional VA and private treatment records, private treatment provider opinions and the Veteran's testimony.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for a back disability, a left knee disability and hypertension are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that hypertension and arthritis are considered chronic diseases under 38 C.F.R. § 3.309(a); therefore the claims may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Regarding the issue of hypertension, a review of the service treatment records show a diagnosis of hypertension in December 1990, during the Veteran's active duty service.

Post-service VA and private treatment records show continuous treatment for hypertension since the Veteran's separation.

Accordingly, entitlement to service connection for hypertension is warranted.

Regarding the issue of a bilateral knee disability, the service treatment records show treatment for right knee pain and a left knee injury during active duty service.

Post-service VA and private treatment records show continuous treatment for knee pain and diagnoses of a bilateral knee disability.

In August 2010 the Veteran was afforded a VA examination for her right knee disability.  The examiner noted recurrent knee procedures followed most recently in 2009 with a medial compartment prosthesis.  The examiner opined that the Veteran's "right knee condition is not caused by or a result of the veteran's treatment for right knee condition while in military service."  The examiner noted that the Veteran was treated for knee pain in January 1986 and was found to be clinically normal in 1991 upon separation from active duty service.  

The Board notes that the Veteran reported knee pain in her separation examination.  Further, the August 2010 VA examiner does not address the Veteran's consistent reports of knee pain and treatment for knee disabilities since her separation.

In December 2014 the Veteran submitted a note from a private treatment provider that stated: "It is my opinion, without any doubt, that her knee problems are directly related to her time on active duty, which has led to the progressive degenerative arthritis and the need for further surgical intervention, to include a left total knee replacement."  

Giving the Veteran the benefit of the doubt, the Board finds that service connection for a bilateral knee disability is warranted.  

ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a bilateral knee disability is granted.




REMAND

The Board finds that further development is necessary before deciding the issue of entitlement to service connection for a back disability.

A review of the record shows that the Veteran had a diagnosis of scoliosis as early as August 1981, before entering service.  

The Veteran was treated several times in service for back pain, including March 1987, December 1989 and November 1991.  The Veteran was also involved in car accidents in August 1989 and March 1990.

The Veteran continued to report back pain in 1992, after separation from active duty service, and through the present.  

The Board finds that there is clear and unmistakable evidence that shows a back disability pre-existed service.  

When addressing the issue of service connection for a pre-existing disability, the correct legal standard to apply is whether there is clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

As the Veteran has not been afforded a VA examination, the Board finds that a remand is necessary for a VA examination and opinion to address the legal standard, as discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA back examination.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to identify any current back disability and to provide an opinion on the following:

(a)  Whether there is clear and unmistakable evidence (i.e. undebatable) that the pre-existing scoliosis did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

(b)  If there is not clear and unmistakable evidence that the pre-existing scoliosis was not worsened beyond its nature progression by service, whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any additionally diagnosed current back disability is related to the Veteran's service, to include any reported symptoms during active duty service.

The examiner should provide clear rationale for each opinion requested.

2.  After completing the above, and any other development that may be deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


